okNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-38 are currently pending and presented for examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble “The method of any one of claim 42,” does not particularly point out which claim the preamble is referring to and depends from. 
Examiner suggest removing “any one of” from claims 43-44.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39-52 is rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception an abstract idea without significantly more. The claim(s) recite(s) a judicial exception (abstract idea/natural phenomenon), specifically, a mental process that is a selecting step. The rationale for this determination is explained below:
The 2019 Patent Subject Matter Eligibility Guidance (“Guidance”) provides a means of determining whether a particular claim is patent eligible under 35 U.S.C. 101. The Guidance requires an analysis of multiple steps, Steps 1, 2A, and 2B:
Step 1 - Following a determination of the broadest reasonable interpretation of a claim, is the claim drawn to a process, machine, manufacture, or composition of matter? If the answer to this inquiry is “Yes,” the analysis moves on to step 2A. Step 2A - A two-prong analysis. For prong one, does the claim recite an abstract idea, law of nature, or natural phenomenon? If “Yes,” the analysis proceeds to prong two, which asks whether the claim recites additional elements that integrate the judicial exception into a practical application. If “No,” the analysis moves on to step 2B. Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? If “No,” the claim is not eligible subject matter under 35 U.S.C. 101.
In the instant case, the claims are drawn to a method, so the answer to Step 1 is “Yes.” With respect to prong one of Step 2A, the recited step of predicting which therapeutic agent would work for an individual patient is a mental step/abstract idea, which is a judicial exception.   claims are drawn to methods of identifying a cancer therapeutic by predicting which therapeutic agents would work for an individual patient. With respect to Step 2B, in addition to the recited judicial exception, the claims recite steps of using computer readout of a tumor tissue culture data and algorithm to analyze the data for the prediction.  However, these steps were well-
In regard to predicting which therapeutic agent, it is further noted that merely adding the generic “using the outputs to predict responsivesness” step, does not integrate the exception into a practical application or amount to significantly more than the judicial exception because it is at best the equivalent of merely adding the words “apply it” to a claim is otherwise unpatentable under 35 U.S.C. 101 is insufficient to establish eligibility under the statute. See Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965) (claim unpatentable under 35 U.S.C. 101 despite recitation of the step: “more than simply stat[e] the [judicial exception] while adding the words ‘apply it’”). Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…” Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 39-48 and 53-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitra et al (US 20140228246 A1).
With regard to claim 39, Mitra et al teaches a method selecting a therapeutic agent in an individual in need thereof from a plurality of therapeutic agents against the same target molecule by using an “M-score” [0080]. Mitra et al further teaches obtaining an assessment score for each of the assays, conducted on tumor tissue culture, treated with drug [0013]. Mitra et al further teaches inputting the results of patients’ response to cancer drugs into the tool “Clinical Response Predictor” [0079]. Mitra et al further teaches the results from each assay are expressed in numeric form and is converted using a proprietary algorithm into a “M-score” [0080]. Mitra et al further teaches patients with “M-score” > 60 correlates with a clinical response from the drug given [0080]. Mitra et al further teaches the classification of results as >60 correlates with a clinical response, 25-60 correlates with partial clinical response, and < 25 correlates with clinical non-response [0080]. Mitra et al further teaches using a computer to come up with the predicted clinical outcome [0326].
With regard to claims 40 and 53, Mitra et al further teaches the test is used to decide what is the optimal drug for a specific patient [0346].
With regard to claim 41, Mitra et al further teaches comparing M-scores to determine the best drug for use to treat the patient, with a higher score indicating the preferred therapeutic agent [0442 and Table A]. 
With regard to claim 42, Mitra et al further teaches multiplying the assessment score of each of the plurality of assays with weightage score of corresponding assay of the plurality of assays to obtain independent assay score for each of the plurality of assays [0013]. 

	With regard to claim 45, Mitra et al further teaches the plurality of assays is selected from cell viability, cell death, cell proliferation, tumor morphology, tumor stroma content, and cell metabolism [0065].
	With regard to claim 46, Mitra et al further teaches the tumor microenvironment platform comprises collagen 1, collagen 3, collagen 4, collagen 6, fibronectin, vitronectin, cadherin, filamin A, vimentin, osteopontin, laminin, decorin, tenascin C, serum, plasma, and peripheral blood mononuclear cells (PBMC) [0013].
	With regard to claims 47 and 48, Mitra et al further teaches the serum, plasma, and PBMC is obtained from the patient’s tumor or blood [0076].
	With regard to claim 54, Mitra et al further teaches collecting tumor sample from patient via punch biopsy [0461]. Mitra et al further teaches treating the assays with drugs and drug combinations [Table 2]. Mitra et al further teaches the test is used to decide what is the optimal drug for a specific patient [0346]. Mitra et al further teaches obtaining an assessment score for each of the assays, conducted on tumor tissue culture, treated with drug [0013]. Mitra et al further teaches inputting the results of patients’ response to cancer drugs into the tool “Clinical Response Predictor” [0079]. Mitra et al further teaches culturing the patient’s tumor tissue on tumor microenvironment platform [0013]. 
With regard to claim 55, Mitra et al further teaches the plurality of assays is selected from cell viability, cell death, cell proliferation, tumor morphology, tumor stroma content, and cell metabolism [0065].

With regard to claim 57, Mitra et al further teaches the tumor microenvironment platform comprises serum, plasma, PBMCs [0013]. 
With regard to claim 58, Mitra et al further teaches serum, plasma, and PBMCs are obtained from the patient [0131].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39-62 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al (US 20140228246 A1) as applied to claims 39-48 and 53-58 above, and further in view of Hotson et al (US 20170023573 A1).
The teachings of Mitra et al are discussed above. 
Mitra et al does not specifically teach the use of PD-1 immune checkpoint inhibits nivolumab and pembrolizumab as the therapeutic agents used in the assays to predict patient response to treatment. However, these deficiencies are made up in the teachings of Hotson et al.
With regard to claim 49, Hotson et al teaches the use of an assay to predict the response of a patient to immunotherapy [0016]. Hotson et al further teaches the immunomodulatory receptor are immune checkpoint inhibitors [0146].
With regard to claim 50, Hotson et al further teaches the immunomodulatory receptor target is PD-1 [0016]. 
With regard to claim 51, Hotson et al further teaches the therapeutic agents are anti-PD-1 antibodies [0146].
With regard to claim 52, Hotson et al further teaches the anti-PD-1 antibodies are nivolumab and pembrolizumab [0146].
With regard to claim 59, Hotson et al further teaches the immunomodulatory receptor are immune checkpoint inhibitors [0146].
With regard to claim 60, Hotson et al further teaches the immunomodulatory receptor target is PD-1 [0016]. 
With regard to claim 61, Hotson et al further teaches the therapeutic agents are anti-PD-1 antibodies [0146].

One of ordinary skill in the art, before the effective filing date, would have been motivated to use the method of Mitra et al to target immune checkpoint molecule. Further, to target the PD-1 protein. Further, to target the PD-1 protein with anti-PD-1 antibodies. Further, to target with anti-PD-1 antibodies nivolumab and pembrolizumab. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30-32, 36-38, 42-43, 48-49, 54-55, and 57-58 of copending Application No. 16/484,391 ( '391) in view of Hotson et al (US 20170023573 A1).
Claim 39 is directed to an invention not patentably distinct from claims 30-32, and 37 of patent ‘391. Specifically, culturing a tumor tissue on a tumor microenvironment platform, generating an assessment score, and using the assessment score to predict the responsiveness of the patient to therapeutic agents.
Claim 40 is directed to an invention not patentably distinct from claim 57 of patent ‘391. Specifically, selecting a therapeutic agent that is predicted to respond. One of ordinary skill in the art would have been motivated to select the therapeutic agent with the highest predicted responsiveness.

Claim 42 is directed to an invention not patentably distinct from claim 43 of patent ‘391. Specifically, the algorithm comprises multiplying each assessment score with corresponding weightage coefficient to obtain a plurality of weighted assessment scores and combining the plurality of weighted scores to generate an output. 
Claim 43 is directed to an invention not patentably distinct from claim 49 of patent ‘391. Specifically, the output predicts complete clinical response, partial clinical response, or no clinical response of the individual to administration of the therapeutic agent. 
Claim 44 is directed to an invention not patentably distinct from claim 48 of patent ‘391. Specifically, the output predicts clinical response or no response of the individual to administration of the therapeutic agent. 
Claim 45 is directed to an invention not patentably distinct from claim 36 of patent ‘391. Specifically, assays is selected from cell viability assay, a cell death assay, a cell proliferation assay, a tumor morphology assay, a tumor stroma content assay, a cell metabolism assay, a senescence assay, a cytokine profile assay, an enzyme activity assay, a tumor/stromal cell expression, and any combination thereof.
Claim 46 is directed to an invention not patentably distinct from claim 38 of patent ‘391. Specifically, the tumor microenvironment platform comprises an extracellular matrix composition comprising one or more of collagen 1, collagen 3, collagen 4, collagen 6, Fibronectin, Vitronectin, Cadherin, Filamin A, Vimentin, Osteopontin, Laminin, Decorin, and Tenascin C.

Claim 48 is directed to an invention not patentably distinct from claim 55 of patent ‘391. Specifically, the serum, plasma, and PBNCs are derived from the individual.
Claim 49 is directed to an invention not patentably distinct from claim 58 of patent ‘391. Specifically, anticancer drug regimen is selected from a group consisting of a chemotherapeutic agent, a targeted therapeutic agent, an immunotherapeutic agent, and any combination thereof.
Claim 53 is directed to an invention not patentably distinct from claim 57 of patent ‘391. Specifically, selecting a therapeutic agent that is predicted to respond. One of ordinary skill in the art would have been motivated to select the therapeutic agent with the highest predicted responsiveness.
Claim 54 is directed to an invention not patentably distinct from claims 30-32, 37, and 57 of patent ‘391. Specifically, culturing a tumor tissue on a tumor microenvironment platform, generating an assessment score, using the assessment score to predict the responsiveness of the patient to therapeutic agents, and selecting a therapeutic agent that is predicted to respond. One of ordinary skill in the art would have been motivated to select the therapeutic agent with the highest predicted responsiveness.
Claim 55 is directed to an invention not patentably distinct from claim 36 of patent ‘391. Specifically, assays is selected from cell viability assay, a cell death assay, a cell proliferation assay, a tumor morphology assay, a tumor stroma content assay, a cell metabolism assay, a senescence assay, a cytokine profile assay, an enzyme activity assay, a tumor/stromal cell expression, and any combination thereof.

 Claim 57 is directed to an invention not patentably distinct from claim 54 of patent ‘391. Specifically, tumor microenvironment platform further comprises one or more of serum, plasma, and peripheral blood nuclear cells (PBNCs).
Claim 58 is directed to an invention not patentably distinct from claim 55 of patent ‘391. Specifically, the serum, plasma, and PBNCs are derived from the individual.
As for selecting the therapeutic agents, immune checkpoint inhibitors, nivolumab and pembrolizumab to target PD-1 protein. However, Hotson et al teaches the use of therapeutics that target immune checkpoint molecules, such as PD-1 [0016]. Hotson et al further teaches the use of anti-PD-1 antibodies nivolumab and pembrolizumab [0146]. Therefore, one of ordinary skill would have been motivated to use therapeutic agents that target PD-1 and to use checkpoint inhibitors nivolumab and pembrolizumab. One of ordinary skill in the art would have been able to arrive at the claimed invention with a reasonable expectation of success since the method of selecting a therapeutic agent for treating cancer is taught in the issued claims and the use of anti-PD-1 antibodies nivolumab and pembrolizumab are taught by Hotson et al.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642